Citation Nr: 1007603	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  96-00 757	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a herniated nucleus 
pulposus of the lumbar spine. 

2.  Entitlement to a rating in excess of 10 percent for low 
back strain.   


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from July 1982 to May 1986 
and January 1987 to June 1987.   

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a May 1993 rating 
decision by a Department of Veterans Affairs (hereinafter VA) 
Regional Office (hereinafter RO).  Following remands by the 
Board in July 1997 and August 2004, the Veteran's claims were 
denied by the Board in a January 2006 decision.  The Veteran 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (hereinafter Court).  An October 2007 
decision of the Court, with judgment entered in November 
2007, vacated the January 2006 Board decision and remanded 
the Veteran's claims to the Board.  The Board remanded the 
case in July 2008 to conduct development pursuant to the 
October 2007 decision and the case is now ready for appellate 
review. 


FINDINGS OF FACT

1.  The weight of the competent evidence is against a 
conclusion that a herniated nucleus pulposus of the lumbar 
spine is etiologically related to an in-service injury or to 
a service-connected disability.

2.  Medical professionals have indicated that most of the 
Veteran's back symptomatology is the result of his non-
service connected nucleus pulposus of the lumbar spine; back 
pain with radicular symptoms to the bilateral lower 
extremities, decreased motion, stiffness of the lower back 
and left leg weakness have been attributed to non-service 
connected disability.  

3.  Disability attributable solely to low back strain does 
not result in muscle spasm on extreme forward bending with 
the loss of lateral spine motion in the standing position.

4.  Disability attributable solely to low back strain is not 
shown to produce forward flexion of the thoracolumbar spine 
greater than 30 degrees but less than 60 degrees; a combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.


CONCLUSIONS OF LAW

1.  Herniated nucleus pulposus of the lumbar was not incurred 
in or aggravated by active service, nor is the herniated 
nucleus pulposus proximately due to or the result of, nor has 
it been aggravated by, a service-connected disease or injury.  
38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2009). 

2.  The criteria for a rating in excess of 10 percent for low 
back strain are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5295 
(1992), DC 5237 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to notify was addressed in the 
instant case by letters dated in October 2003, August 2004, 
and August 2008.  With respect to the claim for an increased 
rating for low back strain, the August 2008 notification, in 
concert with supplemental statements of the case dated 
through September 2009 that informed the Veteran of the 
relevant rating criteria, was compliant with Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  No contentions with 
respect to inadequate notice were raised before the Court 
when this matter was previously before it.  

As for the duty to assist, the service treatment reports, VA 
and private clinical reports and reports from the Social 
Security Administration have been obtained.  The development 
and examinations requested by the Court and the Board in its 
most recent remand has also been accomplished, to include 
affording the Veteran a VA examination in October 2008 that 
was accompanied by a medical opinion contained in a February 
2009 addendum.  As there is no indication that there are 
additional records that need to be obtained that would assist 
in the adjudication of the claims, the duty to assist has 
been fulfilled.  

II. Factual Background 

The service medical records show that in November 1984 the 
Veteran complained of pain in the left buttock after falling 
on a generator.  His complaints were then assessed as a 
possible bruise.  There is no reference to any complaints or 
clinical findings pertaining to the back until January 1986, 
when he reported having had back pain for 72 hours.  
Examination showed minimal spasm in the right paravertebral 
musculature, without lower extremity deficit.  The symptoms 
and findings were diagnosed as low back strain.  In April 
1986 he complained of back pain of one week in duration, and 
denied having incurred any back injury. Examination revealed 
minimal tenderness without spasm, with normal range of 
motion, and his complaints were again assessed as low back 
strain.  He apparently did not undergo an examination when 
separated from service in May 1986.

The Veteran initially claimed entitlement to service 
connection for a back disorder in June 1986.  An X-ray study 
of the lumbosacral spine in July 1986 was interpreted as 
normal, and in a July 1986 rating decision the RO found that 
the back complaints in service were acute and transitory, and 
denied service connection for a low back strain.

The RO subsequently obtained the Veteran's VA treatment 
records, which show that on June 9, 1986, approximately two 
weeks after he was separated from service, he reported the 
onset of pain in the lumbosacral spine to have occurred one 
week earlier, after bending over.  He also reported a two to 
three year history of back pain.  An X-ray study at that time 
was interpreted as revealing lumbar scoliosis and decreased 
intervertebral space at L1-L2, L2-L3, and L4-L5.  He again 
complained of low back pain in September 1986, which was 
assessed only as low back pain.

The service medical records pertaining to his Army Reserve 
service show that an examination in November 1986 revealed 
slight scoliosis of the lumbar spine.  In June 1987 he 
reported having had a "slipped disc" approximately one year 
previously, but his complaints in June 1987 were assessed as 
low back pain.

During a May 1988 VA examination the Veteran reported that 
his low back pain dated back to 1983, when lifting a heavy 
trailer.  He stated that at the time the incident occurred he 
felt a sharp pain in his back that lasted for several weeks, 
which had persisted since then.  He reported having had an 
exacerbation in 1986, and the examiner noted the X-ray study 
showing the decreased intervertebral spaces.  The Veteran 
denied any weakness or radiation into the legs, and stated 
that the pain had been basically the same over the previous 
several years.  Examination revealed no spinal or paraspinal 
tenderness, but there was mild muscle spasm.  The straight 
leg raising test was negative, there was no spinal deformity, 
motor strength in the lower extremities was 5/5, and reflexes 
were 2+ and symmetric.  There was no sensory deficit, and 
heel and toe walking was normal.  The examiner interpreted an 
X-ray study as showing only slight scoliosis, and diagnosed 
the Veteran's complaints as chronic lumbosacral strain.

In a July 1988 rating decision the RO granted service 
connection for low back strain, and assigned a non- 
compensable rating.

According to the VA treatment records, the Veteran complained 
of back pain from November 1988 to February 1991 that was 
assessed as mechanical low back pain, chronic lumbosacral 
strain, or sacroiliac dysfunction.  When examined in the 
Orthopedic Clinic in February 1989 he reported having had low 
back pain since 1983, which occurred after lifting a 
generator.  He stated that his back problems began about a 
week after the lifting incident, which he described as pain 
with bending over and going down the right leg.  On 
examination the straight leg raising test was negative, 
reflexes and motor strength were normal, and there was a full 
range of motion with no sensory deficit.  An X-ray study 
disclosed slight scoliosis, but was otherwise normal.  An X- 
ray study of the lumbar spine in September 1989 was again 
normal.  In March 1990 the orthopedist noted that although 
the Veteran reported having had low back pain since 1983, all 
examinations had been normal.

Private treatment records indicate that the Veteran underwent 
electromyography (EMG) and a nerve conduction study (NCS) of 
the lower extremities in December 1990, which was normal.

The RO provided the Veteran a VA examination in October 1991, 
at which time he again reported that his back pain began in 
1984 after lifting.  He also reported that the pain sometimes 
radiated into both legs.  Examination revealed no postural 
abnormalities, deformity, or abnormal musculature.  The range 
of motion was full in all directions, with a negative 
straight leg raising test and no evidence of neurologic 
involvement.  The examination resulted in a diagnosis of 
musculoskeletal strain causing low back syndrome.

Service medical records pertaining to the Veteran's Reserve 
service show that during a January 1993 periodic examination 
he reported having had pain in the low back since 1984.  
Examination in January 1993 revealed a positive straight leg 
raising test on the left at 45 degrees and on the right at 80 
degrees.  He also had a history of an L4-L5 disc abnormality.  
The examination resulted in a diagnosis of lumbar disc 
disease at L4-L5.

The Veteran claimed entitlement to an increased rating for 
his low back disability in February 1993.  Evidence developed 
in conjunction with that claim includes the report of a 
January 1993 private myelogram and computerized tomography 
(CT) scan of the lumbosacral spine, which revealed a small, 
central disc herniation at L5-S1.  VA clinical records 
document the treatment of low back pain since November 1992, 
with radiculopathy shown in February 1993.  In December 1993, 
the Veteran underwent an L5-S1 discectomy, and then reported 
that he initially injured his back in 1984 when lifting a 
heavy object.  He also underwent a laminectomy with interbody 
fusion at L5-S1 in March 2000.

In the May 1993 rating decision here on appeal, the RO denied 
entitlement to a compensable rating for the service-connected 
low back strain because the medical evidence showed that the 
Veteran's current low back complaints were due to disc 
disease with radiculopathy, not the low back strain.  In his 
December 1993 substantive appeal the Veteran asserted that he 
started having the symptoms of disc disease while in service, 
although the proper cause for his back pain was not then 
identified.  This statement was interpreted as a claim for 
service connection for the lumbar disc disease.

During a July 1995 hearing the Veteran testified that in 
March 1984 he had to help lift a generator that had fallen 
onto another service member, and that he had immediate pain 
in his back with that effort.  He stated that he reported to 
medics the next day, that he sought medical treatment many 
times thereafter, and that his back pain persisted after he 
was separated from service.  He also stated that he was told 
in June 1986 that he had a slipped disc.  He denied having 
incurred any back injuries after his separation from service.

The RO provided the Veteran a VA examination in August 1995 
and obtained an opinion regarding any etiology between the 
in-service back injury and the lumbar disc disease. During 
that examination the Veteran again reported having incurred a 
back injury in 1984, when he had to help lift a trailer- 
mounted generator.  He stated that the pain began later the 
same day, and that he sought medical treatment the next day.  
He denied having had any radicular symptoms at that time, and 
stated that no diagnostic studies were done.  He reported 
having had intermittent episodes of back pain since then, 
which were initially widely dispersed with six months between 
the first and second.  He stated that he had 15-20 
intermittent episodes of back pain between the initial injury 
and his separation from service, and that he was seen by 
medical care providers 10-15 times.  He stated that the 
initial episode of radicular pain occurred in 1986, within 
one week of his separation from service.  X-rays were then 
obtained, and he reported having been told that he had a 
"slipped disc."  That episode of back pain resolved after 
approximately six weeks, but he continued to have 
increasingly severe and lengthy episodes of back pain over 
the next seven years.

The examiner reviewed the service medical records, and found 
no evidence of a back injury in 1984, or prior to January 
1986.  Examination in January 1986 had shown minimal 
paraspinal muscle spasm, but no lower extremity deficit.  The 
examiner noted that the Veteran was again seen in April 1986 
for musculoskeletal back pain; that the examination in May 
1988 resulted in a diagnosis of lumbosacral strain; that an 
EMG/NCS in December 1990 was normal; and that disc disease 
was not documented until January 1993.  The examiner noted 
that although the Veteran reported having had back pain since 
an injury in 1984, the medical records did not support that 
version of events.  The examiner provided the opinion, based 
on review of the medical records, that a herniated 
intervertebral disc was not present prior to the Veteran's 
separation from service.

The Veteran underwent an additional VA medical examination in 
May 1998, during which he again reported that his back pain 
began following an injury in 1984.  The examiner noted that 
the Veteran had undergone disc surgery in 1993, and provided 
the following opinions: 1) the Veteran had a history of low 
back strain while in service, but that the disc disease was 
not related to the low back strain due to the multiple normal 
examinations prior to 1993 and the absence of leg pain; 2) 
the low back strain did not aggravated the herniated disc, 
although chronic low back pain could cause difficulty with 
rehabilitation and general function that would be exacerbated 
by radiculopathy; 3) the Veteran's current symptomatology had 
a component of chronic low back strain, as well as a 
component of deconditioning, and that the disc degeneration 
contributed to the low back pain.

Based on the results of the May 1998 examination, the RO 
determined in a February 2001 rating decision that the 
component of the low back pain that was due to the chronic 
low back strain warranted a 10 percent rating, effective in 
February 1993.  A September 2002 VA treatment record 
indicates that the Veteran's medical history was significant 
for back pain caused by lifting a generator in 1983 or 1984.  

The RO provided the Veteran an additional VA examination in 
November 2003 in order to obtain an opinion regarding any 
nexus between the service-connected low back strain and the 
lumbar disc disease.  The examiner noted the December 1993 
discectomy, the March 2000 laminectomy, and the insertion of 
a spinal stimulator and intermittent epidural injections for 
chronic low back pain with bilateral lower extremity 
radiculopathy.  The Veteran had last worked in June 2001, and 
had to retire due to his back disability.  He had 
incapacitating low back pain two to three times a week that 
required bed rest for a day, and was unable to obtain pain 
relief in spite of multiple medications and the spinal 
stimulator.

The physical examination and review of the medical records 
resulted in diagnoses of 1) status post lumbar laminectomy 
with L5-S1 fusion and residual bilateral lower extremity 
polyradiculopathy, rated as severe; 2) severe mechanical low 
back pain, secondary to the first diagnosis; and 3) a history 
of lumbosacral strain while in service.  The examiner 
reviewed the service medical records and noted the absence of 
any form of sciatica or radicular symptoms in service, and 
found that the primary diagnosis in service was a simple 
lumbosacral strain.  The examiner was unable to state what 
amount of current disability was attributable to the low back 
strain, without resort to speculation.  The examiner did 
find, however, that the predominant disability was due to the 
disc disease and failed back surgery, and that the symptoms 
of that disability were so severe that they overshadowed any 
lumbosacral strain.  He found that the Veteran had a severe 
orthopedic back disability that was permanent and total in 
nature and prevented gainful employment, but that he could 
not relate the current disc disease to the in-service 
lumbosacral strain without speculation.  He noted that the 
first back surgery did not occur until six years after the 
Veteran's separation from service, and that causation could 
not be established based on the service medical records and 
the length of time between the lumbosacral strain and the 
disc disease.

The October 2007 Court decision found fault with a November 
2003 VA examination to the extent that it failed to address 
whether evidence from shortly after the Veteran's first 
period from service in June 1986 reflecting complaints of 
back pain may have indicated an in-service onset of herniated 
nucleus pulposus of the lumbar spine.  This concern was 
addressed in a February 2009 VA memorandum by a physician who 
examined the Veteran in October 2008.  After he indicated 
that the claims file had been reviewed, he stated as follows:  

[The Veteran] was seen in 1986 for back 
spasm and treated conservatively.  He did 
not have significant radicular symptoms 
to the lower extremities at that time.  
He was seen in 12/1993 as he complained 
of increasing back pain for one year 
associated with radicular symptoms to the 
lower extremities.  At this time, he had 
a MRI done which showed HNP at [the] L5-
S1 level.  He was diagnosed with low back 
pain due to disc disease and underwent 
surgery.  His MRI in 6/1994 showed scar 
tissue at [the] L5-S1 level with residual 
disc within it extending into [the] left 
neural foramen.  Disc Bulge at L4-L5.  

Given the above history, it is the 
opinion of this reviewer that the 
[Veteran's] HNP, diagnosed in 1993, is 
less likely the cause of his back strain 
when he was in the military.  [The 
Veteran] was diagnosed [with] 
intermittent low back pain, mainly 
attributed to muscle spasms, while in the 
military.  There was no indication that 
[the Veteran] had a HNP while in the 
military.  His records indicate that his 
low back pain started to get worse 
between 1992 and 1993 and that is why a 
MRI of the lumbar spine was ordered, 
which showed the HNP.  The medical note 
indicated that in 1993, his low back pain 
was due to his HNP. 

With respect to the claim for an increased rating for low 
back strain, the Court also found fault with the fact that 
the Board's conclusion that muscle spasms noted in December 
1992 and January 1993 were attributable to lumbar disc 
disease did not fully contemplate the holding in Mittleider 
v. West, 11 Vet. App. 181, 182 (1998) (finding that when it 
is not possible to separate the effects of the service-
connected condition from a nonservice-connected condition, 38 
C.F.R. § 3.102, which requires that reasonable doubt on any 
issue be resolved in the Veteran's favor, clearly dictates 
that such signs and symptoms be attributed to the service-
connected condition).  This concern was also addressed in the 
February 2009 addendum as follows: 
At the present time, I would attribute 
most of [the Veteran's] symptoms of 
constant back pain to the lumbar disc 
disorder as the MRI in 1994 did show scar 
tissue at the L5-S1 level with residual 
disc within it extending into the left 
neural foramen.  His lumbar disc disorder 
could also cause back spasms.  The back 
spasms while in the military were 
intermittent and conservatively treated 
with resolution of his symptoms.  The 
current complaints of back pain are 
constant and [their] etiology is more 
likely due to his lumbar disc disease and 
scar tissue formation at the L5-S1 level 
after his surgery.  His current symptoms 
of low back pain with radicular symptoms 
to [the] bilateral lower extremities, 
[greater on the left], decreased motion, 
stiffness of the lower back and left leg 
weakness are more likely attributed to 
his lumbar disc disease.  

III.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


A.  Service Connection for Herniated Nucleus Pulposus of the 
Lumbar Spine. 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection is warranted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Service connection 
may also be established for that portion of a disability 
resulting from aggravation by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

The Veteran has stated that his back problems began following 
a lifting injury in 1983 or 1984; that he continued to have 
15-20 episodes of back pain prior to his separation from 
service; and that he sought medical treatment 10-15 times.  
He also stated that the pain that he experienced in service 
is the same pain that he now has with the lumbar disc 
disease.  The service medical records show that although he 
fell on a generator and bruised a buttock in 1984, there is 
no complaint or clinical finding regarding the low back until 
January 1986.  There are only two records of him seeking 
medical treatment for back pain, once in January 1986 and 
again in April 1986.  As noted by the examiners in November 
2003 and February 2009, there was no evidence of disc disease 
during service, and the service treatment records do not 
indicate that the Veteran incurred a back injury, to include 
between January and June 1987 as stated by the Veteran.  In 
this regard, the service treatment reports from that period 
of time show that the Veteran was treated for back pain, but 
do not document any back injury.  His complaints were then 
assessed only as low back pain, with no finding of disc 
disease.

Given the facts as stated above, the Board finds that the 
Veteran's assertions regarding the onset, nature, and 
duration of his back symptoms during service are not 
credible.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. 
Cir. 1997) (the Board is entitled to discount the weight, 
credibility, and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence).  For that reason any reference to his current 
back disability being due to a lifting injury while in 
service is not probative.  See Elkins v. Brown, 5 Vet. App. 
474, 478 (1993) (a medical opinion that is based on the 
Veteran's recitation of medical and service history, and not 
his documented history, is not probative of etiology).

The Veteran contends that his current lumbosacral disc 
disease is related to the back symptoms that he had in 
service.  As a lay person, however, he is not competent to 
provide evidence of the etiology of a medical disorder, or to 
relate a disorder to a given cause.  Espiritu; cf. Jandreau.  
His statements are not probative, therefore, of a nexus 
between the lumbar disc disease and the symptoms documented 
during service, or the service-connected low back strain.

The only medical evidence of record regarding a nexus between 
lumbar disc disease and the in-service symptoms, or the 
service-connected low back strain, indicates that a nexus 
does not exist.  The examiner in August 1995 provided the 
opinion, based on review of the medical records, that a 
herniated intervertebral disc was not present prior to the 
Veteran's separation from service.  The examiner in May 1998 
provided the opinion that the disc disease was not related to 
the service-connected low back strain due to the multiple 
normal examinations prior to 1993 and the absence of leg pain 
while in service.  The examiner in November 2003 could not 
relate the current disc disease to the low back strain 
without speculation, and found that causation could not be 
established based on the service medical records and the 
length of time between the occurrence of the low back strain 
and the development of disc disease.  In this regard the 
Board notes that although an X-ray study in June 1986 was 
interpreted as revealing decreased intervertebral spaces at 
L1-L2, L2-L3, and L4-L5, subsequent X-rays and physical 
examinations failed to reveal any evidence of disc disease 
prior to January 1993 and the medical evidence does not 
indicate that the decreased intervertebral spaces represented 
disc disease.  Finally, the most recent VA examination with 
the accompanying February 2009 addendum resulted in the 
conclusion that it was less likely than not that the 
Veteran's herniated nucleus pulposus was the cause of the in-
service back strain and that there was no indication that the 
Veteran had a herniated nucleus pulposus while in the 
military.  

In addition, the evidence does not show that the service-
connected low back strain is aggravating the nonservice-
connected lumbar disc disease.  The examiner in May 1998 
provided the opinion that the low back strain did not 
aggravate the herniated disc, although the low back strain 
could be exacerbated by the symptoms of disc disease.  Again, 
the examiners in November 2003 and February 2009 found that 
the predominant disability was due to the disc disease, and 
in no way posited that the disc disease was caused by the 
Veteran's low back strain.  The Board finds, therefore, that 
the medical evidence shows that the lumbar disc disease is 
not aggravated by the service-connected low back strain.

Because the medical opinions show no relationship between the 
low back strain treated in service, and for which service 
connection has been established, and the lumbar disc disease, 
the Board finds that the criteria for a grant of service 
connection based on service incurrence or on a secondary 
basis are not met.  Finally, in reaching these conclusions, 
the Board considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
Veteran's claim for service connection for herniated nucleus 
pulposus of the lumbar spine, the doctrine is not for 
application.  Gilbert, supra.  

B.  Increased Rating for Low Back Strain 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  

The Board notes that the rating criteria for disabilities of 
the spine were revised in August 2003, effective September 
26, 2003.  See Schedule for Rating Disabilities, The Spine, 
68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 38 C.F.R. 
Part 4 (2009)).  VA's General Counsel has held that where a 
law or regulation changes during the pendency of an appeal, 
the Board should first determine which version of the law or 
regulation is more favorable to the Veteran.  If application 
of the revised regulation results in a higher rating, the 
effective date for the higher disability rating can be no 
earlier than the effective date of the change in the 
regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to the 
effective date of the change in the regulation, the Board can 
apply only the original version of the regulation.  
VAOPGCPREC 3-00.

In assigning the 10 percent rating in February 2001, the RO 
applied the version of the rating criteria that was 
previously in effect.  In supplemental statements of the case 
dated from March 2004 to September 2009, the RO considered 
the revised rating criteria in continuing the 10 percent 
rating.  The Board finds, therefore, that it may proceed with 
a decision on the merits of the Veteran's claim, with 
consideration of the original and revised regulations, 
without prejudice to him.  See Bernard v Brown, 4 Vet. App. 
384 (1993).

According to the original rating criteria, Diagnostic Code 
5295 provided a 20 percent evaluation if the symptoms were 
muscle spasm on extreme forward bending, loss of lateral 
spine motion unilateral, in standing position.  A 10 percent 
evaluation applied if the symptoms consisted of 
characteristic pain on motion.  38 C.F.R. § 4.71a (1992).

Under the revised and current criteria, the General Rating 
Formula for Diseases and Injuries of the Spine is used to 
evaluate Diagnostic Code 5237 for lumbosacral strain.  With 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, a 20 percent 
rating applies if forward flexion of the thoracolumbar spine 
is greater than 30 degrees but not greater than 60 degrees; 
or, if the combined range of motion of the thoracolumbar 
spine is not greater than 120 degrees; or if the disability 
is manifested by muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  For 
forward flexion of the thoracolumbar spine of greater than 60 
degrees but not greater than 85 degrees; or, a combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour, a 10 percent rating applies.  38 
C.F.R. § 4.71a (2009). 

Service connection for low back strain has been established, 
based on the symptoms and diagnosis documented during 
service.  The VA examiner in May 1998 provided the opinion 
that the Veteran's then-current symptomatology had a 
component of chronic low back strain, based on which the RO 
assigned a 10 percent rating in February 2001 using the 
criteria for Diagnostic Code 5295.  

It is emphasized that in determining the proper rating to be 
assigned for the service connected low back strain, only that 
disability attributable to the service connected back 
disability may be considered.  C.F.R. § 4.14.  As 
demonstrated above, the competent medical opinion is that the 
predominant disability associated with the Veteran's back is 
due to the non service connected herniated nucleus pulposus.  
In particular, the examiner who completed the February 2009 
opinion found that the Veteran's current symptoms of low back 
pain with radiculopathy, decreased motion, stiffness of the 
lower back, and left leg weakness were more likely than not 
attributable to non service connected disc disease.  As such, 
and bearing in mind the holding in Mittleider, while the 
record, to include voluminous private treatment reports and 
Social Security Records, reflect quite severe impairment due 
to back disability, the Board concludes from the evidence 
summarized above that the predominant disability associated 
with the Veteran's back is non-service connected in nature, 
and the analysis below will reflect that fact.    

As indicated, under the old criteria codified at DC 5295, a 
20 percent rating is applicable if the low back strain is 
manifested by muscle spasm on extreme forward bending, loss 
of lateral spine motion unilateral, in standing position.  
The VA treatment records show that examination revealed 
paraspinal muscle spasm in December 1992 and January 1993, 
which was contemporaneous to the diagnosis of lumbar disc 
disease in January 1993.  There is no evidence of muscle 
spasm or loss of lateral spine motion from February 1992 to 
December 1992, and while the examination in August 1995 
revealed muscle spasm, that was subsequent to the diagnosis 
of lumbar disc disease.  Examination in November 2003 
revealed severe spasticity from L3-S1, but the examiner found 
that any residual disability from the service-connected low 
back strain has been overshadowed by the severe disability 
due to the lumbar disc disease with radiculopathy.  The 
October 2008 VA examination did not show that there was 
muscle spasm on extreme forward bending with the loss of 
lateral spine motion due to service connected disability.  As 
such, the criteria for a higher rating based on the original 
rating criteria are not met.

In accordance with the revised rating criteria, a 20 percent 
rating applies if forward flexion of the thoracolumbar spine 
is greater than 30 degrees but not greater than 60 degrees; 
or, if the combined range of motion of the thoracolumbar 
spine is not greater than 120 degrees; or if the disability 
is manifested by muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  
Examination in November 2003 revealed that forward flexion of 
the thoracolumbar spine was limited to 20 degrees, with 
combined range of motion of 40 degrees, and the presence of 
severe spasticity from L3-S1 and an abnormal gait.  Motion in 
the lumbar spine at the October 2008 VA examination was as 
follows:  10 degrees of extension, 30 degrees of flexion, 30 
degrees of left and right lateral flexion, and 30 degrees of 
right and left lateral rotation.  Again, however, the opinion 
by the VA examiner in February 2009 attributed the loss of 
lumbar motion to the non-service connected herniated nucleus 
pulposus.  While a lumbar muscle spasm was shown at the 
October 2008 VA examination, it was specifically noted that 
this was not so severe as to result in abnormal gait or 
abnormal spinal contour.  As such, a rating in excess of 10 
percent may also not be assigned for the Veteran's back 
disability under the revised criteria.

Also weighed by the Board in making the above determination 
were the provisions of 38 C.F.R. § 4.40 with regard to giving 
proper consideration to the effects of pain in assigning a 
disability rating, as well as the provisions of 
38 C.F.R. § 4.45 and the holding in DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  However, the clinical evidence has not 
shown that entitlement to increased compensation is warranted 
on the basis of loss of motion, weakness, excessive 
fatigability or lack of endurance or incoordination during 
flareups of back pain or after repetitive use due to service 
connected back disability.   

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  See Barringer v. Peak, 22 Vet App 242 (2008)  
The governing norm in these exceptional cases is:  A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996).  In this case, however, the schedular 
evaluation is not inadequate.  As indicated, a rating in 
excess of that currently assigned is provided for certain 
manifestations of the Veteran's service-connected residuals, 
but those manifestations are not present in this case.  
Moreover, the Board finds no evidence of an exceptional 
disability picture, as the service-connected residuals have 
not shown functional limitation beyond that contemplated by 
the 10 percent rating currently assigned.  Accordingly, 
referral of this decision for extraschedular consideration is 
not indicated.  

The Veteran asserts a much more debilitating condition due to 
his service connected back disability than was demonstrated 
by the evidence cited above, and the Board fully respects the 
Veteran's sincere assertions in this case.  However, it finds 
the probative weight of this positive evidence to be overcome 
by the more objective negative evidence cited above.  See 
Francisco v. Brown, 7 Vet. App. at 55 (1994); Espiritu, 
Jandreau, supra.  Thus, as the probative weight of the 
negative evidence exceeds that of the positive, the claim for 
an increased rating for low back strain must be denied.  
Gilbert, 1 Vet. App. at 49.   


ORDER

Entitlement to service connection for a herniated nucleus 
pulposus of the lumbar spine is denied. 

Entitlement to a rating in excess of 10 percent for low back 
strain is denied.    



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


